United States Court of Appeals
               for the district of columbia circuit



Nos. 98-3199, 97-3184                        September Term, 1998

United States of America,                 No. 95cr00326-01       
                                                                 
                    Appellee                                     
                                                                 
          v.

Charles W. Ramsey,

                    Appellant
                                      
     Before: Wald, Williams, and Henderson, Circuit Judges.

                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on February 9, 1999
be amended as follows:

          Page 17, lines 10-12: Delete the following sentence "Such a prosecutor would not 
          be acting as the United States because an ultra vires act implicates no
     sovereign interest."

     Page 17, footnote 13: Add at the end of the footnote: "That section 201(b)(3) 
                    applies to federal prosecutors while section 201(c)(2) does not, despite the
          similarities between the two sections, follows from Nardone; the
          Government has no recognized interest in paying a witness to give untruthful
          testimony and no absurdity would result in punishing a prosecutor who offers
          a witness money or any other thing of value to obtain untruthful testimony."

                                        Per Curiam
                                        For the Court

Filed on April 1, 1999